DETAILED ACTION

In the reply filed 1/29/2021, claims 1, 17 are amended and new claims 36-47 are added. Claims 1, 4, 17, 20-22, and 36-47 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities: in the second line of claim 38, the word “its” should be corrected to read “is”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim 41 recites:  “wherein the top has an upper longitudinal centerline and the pedestal has a lower longitudinal centerline, the top being coupled to the pedestal of the portable trailer stand with angular play therebetween, the angular play rendering the top selectively configurable to an angled configuration and a straighter configuration, the upper longitudinal centerline being substantially collinear with the lower longitudinal centerline when the top is in the straighter configuration, the upper longitudinal centerline being tilted relative to the lower longitudinal centerline when the top is in the angled configuration.” The recitation contains new matter, as none of these limitations can be found in the original disclosure. The original disclosure at least includes no mention of angular play, the claimed centerlines, or the claimed configurations.  

Claim 46 is found to contain new matter for the same reasons as claim 41. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 41-43,  45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 depends from cancelled claim 2.  Claim 4 is accordingly indefinite, as it is unclear which features are particularly claimed. 

Claim 41 includes features which are not present in the original disclosure. The claim is indefinite, as it is unclear what these claimed configurations are. Additionally, the metes and bounds of “angular play” are not understood. Claim 41 states “the top has an upper longitudinal centerline and the pedestal has a lower longitudinal centerline”. It is unclear how the top has a different longitudinal centerline than the pedestal, when claim 1 requires that the top is part of the pedestal.  

Claim 42 recites: “means for adjustably securing said top to the upper end of the pedestal”. The recitation is not understood, as claim 1 requires that the top is a component of the pedestal.  There is insufficient antecedent basis for “the upper end”. If the top is a component of the pedestal, then wouldn’t the top be the upper end? Due to the self-contradictive nature and indefiniteness in claim 42, a prior art rejection is not applicable.

Claim 45 recites: “wherein the column of the portable trailer stand is provided with a generally radially extending handle for use in maneuvering said portable trailer stand into position under a trailer.” The recitation is indefinite, as it is unclear what is meant by “generally radially”. The limitation does not appear to be described by the original disclosure, and the figures do not appear to show handle (28) radially extending, as claimed. 

Claim 46 includes features which are not present in the original disclosure. The claim is indefinite, as it is unclear what these claimed configurations are. Additionally, the metes and bounds of “angular play” are not understood.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 44 and 47 each recite: “in combination with the auxiliary trailer stand.” The limitations of each of claims 44 and 47 fail to further limit the subject matter of the claims upon which they depend, since the auxiliary trailer stand is already required by claims 1 and 17, from which claims 44 and 47 respectively depend.  Claims 1 and 17 each require an auxiliary trailer stand. Claims 1 and 17 also limit the auxiliary trailer stand by reciting structure belonging to the auxiliary trailer stand. Claims 1 and 17 also refer to the auxiliary trailer stand . 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 36-41 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckert (US 968,316).

	Regarding claim 1, Beckert teaches: a portable trailer stand for supporting a trailer having a landing gear, said stand comprising: 
a pedestal (including elements 2, 3, 8, 10, 12, 14) comprising a top (14) for engaging and supporting the underside of the nose portion of the trailer and a bottom (2, 3) for (at least indirectly) engaging the ground; 

means for adjusting the height of the pedestal of the portable trailer stand (see the threaded connections of the pedestal); and 
a support plate (3) connected to the pedestal of the portable trailer stand, the support plate having a slot formed therein for engaging a pedestal of an auxiliary trailer stand and for securing the auxiliary trailer stand to said portable trailer stand.
See the annotated versions of Figs. 1 and 2, below:


    PNG
    media_image1.png
    454
    836
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    435
    349
    media_image2.png
    Greyscale

Fig. 1 from Beckert shows a portable trailer stand/truck having a set of two screw jacks. For the purpose of mapping claimed elements, the portable trailer stand’s pedestal includes the truck frame, wheels, and the near jack, from the perspective shown in Fig. 1. The auxiliary stand of the portable trailer stand corresponds to the far jack from the perspective shown in Fig. 1.  See the annotated version of Fig. 1, above. 

Regarding claim 4, Beckert further teaches: wherein the slot is an L-shaped slot.  A lower-case L-shaped slot is shown in Fig. 2. 

Regarding claim 36, Beckert further teaches: wherein said means for adjusting the height of the pedestal of the portable trailer stand is a jack screw assembly. See Fig. 2. 

Regarding claim 37, Beckert further teaches: wherein the pedestal of the portable trailer stand assembly is a post assembly comprising a lower post (8) extending upwardly from said bottom and an upper post (12) extending downwardly from said top, said lower post defined by a 

Regarding claim 38, Beckert further teaches: wherein at least a portion of said means for adjusting the height of the pedestal of the portable trailer stand its contained within said lower post. See Fig. 2. 

Regarding claim 39, Beckert further teaches: wherein the at least one wheel mounted to said bottom of the pedestal of the portable trailer stand is two wheels mounted to said bottom of the pedestal of the portable trailer stand. See Fig. 1. 

Regarding claim 40, Beckert further teaches: at least one handle (15) connected to the pedestal of the portable trailer stand whereby the pedestal of the portable trailer stand is manually moveable to and from a position under the nose portion of a trailer. See Figs. 1, 2.

Regarding claim 41, Beckert further teaches: wherein the top has an upper longitudinal centerline and the pedestal has a lower longitudinal centerline, the top being coupled to the pedestal of the portable trailer stand with angular play therebetween, the angular play rendering the top selectively configurable to an angled configuration and a straighter configuration, the upper longitudinal centerline being substantially collinear with the lower longitudinal centerline when the top is in the straighter configuration, the upper longitudinal centerline being tilted relative to the lower longitudinal centerline when the top is in the angled configuration. Lines 54-55 describe that the top (14) swivels. 

Regarding claim 44, Beckert further teaches: the portable trailer stand of Claim 1, in combination with the auxiliary trailer stand (see the annotated version of Fig. 1, above). 

Allowable Subject Matter
Claims 17, 20-22 are allowed.

Response to Arguments
Applicant's remarks filed 1/29/2021 have been fully considered.
Applicants presents remarks regarding grounds for rejections, as previously applied. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMMA K FRICK/Primary Examiner, Art Unit 3618